In an action to recover damages for personal injuries, the jury rendered a verdict for defendants, finding that both parties were negligent and recommended that plaintiff be reimbursed for medical expenses already incurred. Thereafter the court set aside the verdict on the grounds that it was contrary to law, contrary to the weight of the evidence and contrary to the charge of the court, granted a new trial, and denied defendants’ motion to enter the verdict as one in their favor. Thereafter the court resettled the order so as to direct the verdict to be entered as one in favor of defendants and against plaintiff and so as to set aside such verdict only on the ground that it was contrary to the weight of the evidence and to grant a new trial. Plaintiff and defendants appeal from the order as resettled insofar as it is in favor of the other. Resettled order affirmed, without costs. No opinion. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.